*218Opinion by
Cline, J.
The question is whether the merchandise was “imported and entered” on March 31, 1941, as claimed by the plaintiff, or on April 1, 1941. The party who filed the entry testified in behalf of the plaintiff and the defendant called the chief entry clerk at the port of entry, but there was nothing presented to show that the estimated duty was paid before April 1. The stamp on the face of the entry indicates it was paid on that day. From the record presented it was held that the entry was not completed on March 31. The protest was therefore overruled. Abstract 45512 cited.